Citation Nr: 0632052	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-30 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death benefits. 


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from July 1943 to 
March 1946 and from August 1969 to April 1972.  The appellant 
is the veteran's ex-wife.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran and the appellant were married in 1992 and 
divorced in 1999.  The veteran and the appellant remained 
living together after the divorce, until the January 2001 
death of the veteran.

2.  The credible evidence of record indicates that the 
appellant had knowledge of the legal impediment to common law 
marriage in Puerto Rico.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse have not been met.  38 U.S.C.A. 
§§ 101, 103, 1102 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.54, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA, however, is not applicable where the law 
is dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  Such is the case here.

Generally, dependency and indemnity compensation (DIC) may be 
awarded to a surviving spouse upon the service-connected 
death of the veteran, with service connection determined 
according to the standards applicable to disability 
compensation.  See 38 U.S.C.A. §§ 101(14), 1310 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.5(a) (2006).  Death pension is a 
benefit payable by VA to a veteran's surviving spouse because 
of the veteran's nonservice-connected death, subject to the 
surviving spouse's annual income.  See 38 U.S.C.A. §§ 101, 
1541 (West 2002 & Supp, 2005); 38 C.F.R. § 3.3 (2006).

The appellant claims entitlement to DIC and death pension 
benefits on the basis that she is the surviving spouse of the 
veteran, who died in January 2001.  

The term "surviving spouse" means a person of the opposite 
sex who was married to a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2006).  In 
order to establish her status as claimant, it must be shown 
that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  A marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage.  38 U.S.C.A. § 
103(c) (West 2002 & Supp. 2005); 38 C.F.R. § 3.1(j).

The various methods by which a valid marriage may be 
established are set forth in 38 C.F.R. § 3.205 (2006).  In 
this case, the appellant does not contend that there was a 
current legal, ceremonial marriage between the veteran and 
herself.  Rather, she claims that she and the veteran had a 
common-law marriage. However, the parties resided in Puerto 
Rico throughout the purported marriage and Puerto Rico does 
not recognize common-law marriage.  See Ayuso-Morales v. 
Secretary of Health and Human Services, 677 F.2d 146, 147 
(1982); see also U.S. v. Ortiz-Graulau, 397 F. Supp. 2d 345, 
349 (D. P.R. 2005). 

Nevertheless, where an attempted marriage is invalid by 
reason of legal impediment, VA law allows for such a marriage 
to be "deemed valid" if:

(a) the attempted marriage occurred one 
year or more before the veteran died; and 
(b) the claimant entered into the 
marriage without knowledge of the 
impediment; and (c) the claimant 
cohabited with the veteran continuously 
from the date of the attempted marriage 
until his death; and (d) no other 
claimant has been found to be entitled to 
gratuitous VA death benefits.

38 C.F.R. § 3.52.  All four of the requirements must be met.  
The term legal impediment includes the requirement of a 
marriage ceremony by a jurisdiction which does not recognize 
common-law marriages.  See VAOPGCPREC 58-91.  An appellant's 
signed statement that she had no knowledge of an impediment 
to a marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  
38 C.F.R. § 3.205(c); Colon v. Brown, 9 Vet. App. 104, 107-08 
(1996); Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Here, there is such information to the contrary.  The 
evidence of record indicates that the veteran and the 
appellant were married in 1992 and divorced in 1999.  The 
veteran died in January 2001.  According to a November 2000 
VA outpatient treatment record - dated a little over two 
months before the veteran died - he reported that he lived 
alone.  

In an April 2003 statement, however, the appellant stated 
that she and the veteran began living together in 1989, 
married in 1992, and divorced in 1999, but remained living 
together until his death in 2001.  The appellant stated that 
they lived together as a couple and that she took care of 
him.  In an April 2003 VA questionnaire, the appellant stated 
that when she and the veteran began living together their 
relationship was husband and wife; that she and the veteran 
held themselves out openly to the community as husband and 
wife; that she and the veteran began the relationship in 
1989; and that they were legally married in Puerto Rico.  The 
appellant also submitted two lay statements in support of her 
assertions.  In another April 2003 statement, the appellant 
stated that she and the veteran were generally known as 
husband and wife and that the veteran never denied the 
marriage.  

In an October 2003 statement, the appellant stated that she 
began living with the veteran in 1989, and that at that time, 
she was not aware of any legal impediment to marriage because 
she was unaware that Puerto Rico did not recognize common law 
marriages.  In an August 2004 statement translated from 
Spanish, the appellant stated that she stayed with the 
veteran after the divorce to take care of him.

Three lay statements received by VA in October 2004, and 
translated from Spanish, indicate that each person knew the 
appellant the veteran for many years.  Each statement 
indicated that after being married for years, the veteran and 
the appellant divorced, yet continued to live together as 
husband and wife until the veteran died.  

The Board finds that the criteria for recognition as a 
surviving spouse have not been met.  First, there is no 
current legal, ceremonial marriage because the veteran and 
the appellant divorced in 1999.  Second, there is no common 
law marriage because common law marriage is not recognized in 
Puerto Rico.  See 38 C.F.R. § 3.1(j); see also Ayuso-Morales, 
677 F.2d at 147.  Third, there is no "deemed valid" 
marriage because although the appellant stated that she was 
not aware of any legal impediment to marriage, here, the non-
recognition of common law marriage in Puerto Rico, the 
earlier legal, ceremonial marriage and subsequent divorce 
contradicts that statement, not to mention the fact that a 
little over two months before he died, the veteran indicated 
that he lived alone.  38 C.F.R. §§ 3.52, 3.205(c); see also 
Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (holding 
that credibility is a factual determination for the Board); 
see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting 
that when determining the credibility of lay statements, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant).  Accordingly, the appellant is not entitled 
recognition as a surviving spouse of the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to recognition as a surviving spouse of the 
veteran for the purpose of receiving VA death benefits is 
denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


